Kellogg, J. (dissenting):
■ Both the plaintiff and Wemette were green men and knew but very little about the operation of the punch press; they were not mechanics. They had not been told that two men should not work upon the press, and when the superintendent saw these green men working it, he talked with them and made no suggestion as to the impropriety of their action. The company, .therefore,- permitted them to work the press in an improper manner.
In the manner in which this press was operated, it.was necessary for the operator to put his hand between the upper and lower die to remove the plate which had been pressed, and to remove the parings or waste which had been left upon the lower die. The evidence tended to show, that a poppet or spring should have been provided to throw the plate up, and that the operator should have-a stick or little paddle to use in extracting the waste from between the dies, and thus avoid putting his fingers between them. If such a spring *57was not provided to throw out the plate, the little paddle would permit of its removal without putting the fingers of the operator between the dies. The only danger apparently accompanying the use of this press was that the hand or fingers of the operator might be caught between the dies, and the use of the spring and little paddle to extract the plate and waste practically avoided all that danger. The jury, therefore, had the right to say that the method which the defendant provided for operating the press was unusual and dangerous in itself, and that the plaintiff was not properly instructed as to the dangers or provided with the means by which they could be avoided.. I think, therefore, the judgment should be affirmed. .
Judgment and order reversed and new trial granted, with costs to appellant to abide event.